SULLIVAN, PJ.
1. Dea+h of employe-fiom being shot.1 by burglar while on wav from work .and still on walk buil+ bv emnloyer for convenience of employes held not to arise within course of, nor within t’m scope of, employment; there being no causal connection.
2. Workman’s Compensation Law (Sections 1465-37 to 1465-108 GC.) must be given a liberal construction.
3. For -"ecoverv under the Workmen’s Compensation I,aw (Sections 1465-87 to' 1465-108 GC.) it is necessary that the record show the act causing the injury or fatality was related either directly or indirectly to the employment.
4.Where employe on way home was killed by a burglar, held that public policy forbade holding that injury arose in the scope of employment merely because' employe was using sidewalk built by the employer for his employes’ convenience.
(Vickery and Levine, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.